Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or suggest a method for evaporating water to generate pressurized steam comprising: passing a heated gas through a duct along a longitudinal direction of the duct from a feed end of the duct to a discharge end of the duct; the duct including a duct wall surrounding an axis of the duct with the duct wall extending continuously in the longitudinal direction from the feed end at one longitudinal end of the duct to the discharge end at the other end of the longitudinal duct; a peripheral wall surrounding the duct at a position on the duct between the feed end and the discharge end defining a chamber between the peripheral wall and the duct wall; dividing the chamber by dividing walls into a plurality of separate cells; injecting the water as a water spray into each of the cells through an injector nozzle mounted in the peripheral wall directed into the chamber from the peripheral wall toward an outside surface of the duct wall; causing the water spray injected into the chamber to be converted substantially instantaneously to steam with no water pooling within the 

Filippone teaches a tube-within-tube arrangement of a heat exchanger, including separated "cells" individually generated steam from a common heat source tube. Filippone fails to teach the recited injection of a water “spray…from the peripheral wall toward an outside surface of the duct wall” and also fails to teach the spray being “converted substantially instantaneously to steam” as recited. While flash steam heat exchangers are widely known in the art (as seen in e.g. Bultot) and peripheral wall spray injection systems are widely known in the art (as seen in e.g. Buttler), the recited arrangement goes beyond a simple combination and one of ordinary skill in the art would not have found it obvious to modify any of the above references to yield the recited arrangement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, March 29, 2021